NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




             United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                              Submitted September 15, 2010*
                                Decided November 8, 2010



                                            Before

                            WILLIAM J. BAUER, Circuit Judge

                              JOHN L. COFFEY, Circuit Judge

                              DIANE S. SYKES, Circuit Judge


UNITED STATES OF AMERICA,                            ]   Appeal from the United
        Plaintiff-Appellee,                          ]   States District Court for
                                                     ]   the Northern District of
No. 10-2020                            v.            ]   Illinois, Eastern Division.
                                                     ]
TERRELL AGEE,                                        ]   No. 1:99-cr-00397-7
        Defendant-Appellant.                         ]
                                                     ]   Wayne R. Andersen, Judge.


                                         O R D E R



       There is only one question we need to resolve in this appeal.  Did the district
court abuse its discretion when it denied Terrell Agee’s second motion to reduce
sentence?  The answer is an unqualified “No”.



*This appeal is successive to Appeal 04‐2045 and has been submitted to this panel under
Operating Procedure 6(b).  After examining the briefs and record, we have concluded that
oral argument is unnecessary.  The appeal, therefore, is submitted on the briefs and record.  
No. 10‐2020                                                                           Page 2

       Agee’s second motion, just like his first, sought a sentence reduction under 18
U.S.C. § 3582(c)(2) based on the Sentencing Commission’s amended Sentencing
Guideline for crack cocaine.  In its order denying Agee’s first motion, the district court
pointed out that “Agee was re‐sentenced [on June 5, 2008] using the amended statute”
and therefore “is not entitled to a reduction in sentence”.  See Order of July 29, 2009. 
We dismissed Agee’s appeal of this order because it was untimely.  See Appeal
No. 09‐3203.

       The district court thought Agee’s second motion, filed within weeks of this
court’s dismissal of Appeal No. 09‐3203 as untimely, was a belated attempt to seek
review of both his sentence and the denial of his first motion to reduce sentence. 
Further, the court again pointed out that “the revised guidelines [on cocaine base] were
already taken into account when determining Agee’s current sentence”.  See Order of
April 12, 2010.  

        Agee’s brief presents no argument to suggest that either explanation for the
denial of his second motion to reduce sentence (the only order under review), let alone
both explanations, constituted an abuse of discretion.  His conclusory claim that one of
the two reasons for denying his motion is “untrue” is insufficient.  As such, we can
hardly say that the district court abused its discretion in denying Agee’s second motion
to reduce sentence.  See United States v. Hall, 600 F.3d 872, 875‐76 (7th Cir. 2010); United
States v. Young, 555 F.3d 611, 615 (7th Cir. 2009).  

       The order of the district court is AFFIRMED.